DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The RCE filed on 09/28/2022 has been entered. Claims 1, 3-11, and 13-20 remain pending in this application. Claims 1, 3, 11, 13, and 17 have been amended. Claims 2 and 12 remain cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rimini (US 20210055385 A1), hereinafter Rimini.

Regarding claim 1, Rimini discloses a method for detecting proximity of a user within a particular distance of a radio device (See at least Figs. 2-3, [0046] “illustrates an example operating environment 200 for categorizing target objects detected utilizing a radar based proximity detector.”, [0047] “The FMCW signal 216 can provide an accurate range measurement for a variety of distances based on the bandwidth (e.g., between approximately 4 and 20 cm for a 4 GHz bandwidth).” ), the method comprising: 

transmitting a transmitted signal via a transmitter of the radio device (See at least Fig. 3, [0049] “Using at least one of the antenna elements 212, the wireless transceiver 120 can transmit the proximity detection signal 208-1 while receiving the reflected proximity detection signal 208-2 using at least another one of the antenna elements 212.”); 

receiving a received signal via a receiver of the radio device (See at least Fig. 3, [0049] “Using at least one of the antenna elements 212, the wireless transceiver 120 can transmit the proximity detection signal 208-1 while receiving the reflected proximity detection signal 208-2 using at least another one of the antenna elements 212.”), wherein the received signal includes a leaked portion of the transmitted signal and signal reflected from the user (See at least Fig. 3, items “MC”, 210-2, 314, [0049] “Using at least one of the antenna elements 212, the wireless transceiver 120 can transmit the proximity detection signal 208-1 while receiving the reflected proximity detection signal 208-2 using at least another one of the antenna elements 212.” [0059] “An undesired side effect of having a closely located transmit antenna 210-1 and receive antenna 210-2, as may occur in a small electronic device, is mutual coupling (MC). That is, part of the transmitted energy may couple back to the receiver. This mutual coupling is a well-known issue in the art.”); 

processing the received signal to determine variations, over time, in power levels associated with the received signal (See at least [0096] “In a further example, a feature that the feature extraction circuitry 326 may extract is the variance of the change (Δ) in the power measured in consecutive captures.”): 

distinguishing an animate object from an inanimate object based on determining the variations in the power levels (See at least [0094] “With a stationary non-human target object, this variance would be expected to be relatively small, while with a human target object, exhibiting at least micromovements, this variance would be expected to be larger.”, [0096] “In a further example, a feature that the feature extraction circuitry 326 may extract is the variance of the change (Δ) in the power measured in consecutive captures. […] By utilizing the variance of this parameter as an extracted feature, micromovements characteristic of a human target object can be identified.”); and reducing power of the radio device in response to identifying the animate object (See at least [0061] “the classification circuitry 328 may be a support vector machine (SVM) that utilizes machine learning (ML) to classify target objects. […] By specifying the transmission parameter, the processor/DSP circuitry 128 can, for example, cause the transceiver 120 to decrease a transmit power if a target object 314 that is near the electronic device 102 is a human, or increase the transmit power if the target object 314 is farther away from the electronic device 102 and/or is not a human.” Rimini discloses identifying animate human targets and decreasing transmit power based on the animate object’s location).

Regarding claim 11, applicant recites limitations of the same or substantially the same scope as claim 1.  Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 1, shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rimini, in view of Zhang (EP 3188461 A1), hereinafter Zhang.

Regarding claim 3, Rimini as shown in the rejection above, discloses all of the limitations of claim 1. Rimini does not disclose the processing of the received signal includes: comparing the distinguished signal reflected from the user against a threshold value; and determining that the user is within a particular proximity of the radio device based on the comparing. However, Zhang discloses the processing of the received signal includes: comparing the signal reflected from the user against a threshold value; and determining that the user is within a particular proximity of the radio device based on the comparing (See at least [0049], “threshold may be compared with the strength value of the subsequently collected detection signal to determine whether the detection distance falls within the calibration range”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Rimini with the system of comparing signals disclosed by Zhang. One would have been motivated to do so in order to improve accuracy of calibrating a detection distance (See at least Zhang [0051], “Therefore, the calibration threshold in the embodiments of the present invention can adapt to an environment change to be adaptively adjusted, which improves accuracy of calibrating a detection distance”).

Regarding claim 13, Rimini as shown in the rejection above, discloses all of the limitations of claim 11. Rimini does not disclose the processing of the received signal includes: comparing the signal reflected from the user against a threshold value; and determining that the user is within a particular proximity of the radio device based on the comparing. However, Zhang discloses the processing of the received signal includes: comparing the signal reflected from the user against a threshold value; and determining that the user is within a particular proximity of the radio device based on the comparing (See at least [0049], “threshold may be compared with the strength value of the subsequently collected detection signal to determine whether the detection distance falls within the calibration range”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Rimini with the system of comparing signals disclosed by Zhang. One would have been motivated to do so in order to improve accuracy of calibrating a detection distance (See at least Zhang [0051], “Therefore, the calibration threshold in the embodiments of the present invention can adapt to an environment change to be adaptively adjusted, which improves accuracy of calibrating a detection distance”).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rimini, in view of Zhang, in further view of Kushnir (US 20170290011 A1), hereinafter Kushnir.

Regarding claim 4, The combination of Rimini and Zhang, as shown above, discloses all of the limitations of claims 1 and 3. The combination of Rimini and Zhang does not disclose the particular proximity is between 0-10 cm. However, Kushnir discloses the particular proximity is between 0-10 cm (See at least [0023], “For example, at 24 GHz the wavelength in free space is 1.25 centimeters”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Rimini with the system of comparing signals disclosed by Zhang with the particular proximity disclosed by Kushnir. One would have been motivated to do so in order to avoid reduction in radiated power efficiency (See at least [0022] “Not only does this solution afford compliance with SAR regulations, it provides a method to avoid the reduction in the radiated power efficiency that would otherwise be incurred by radiating energy into a blocking objecting”).

Regarding claim 14, The combination of Rimini and Zhang, as shown above, discloses all of the limitations of claims 11 and 13. The combination of Rimini and Zhang does not disclose the particular proximity is between 0-10 cm. However, Kushnir discloses the particular proximity is between 0-10 cm (See at least [0023], “For example, at 24 GHz the wavelength in free space is 1.25 centimeters”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Rimini with the system of comparing signals disclosed by Zhang with the particular proximity disclosed by Kushnir. One would have been motivated to do so in order to avoid reduction in radiated power efficiency (See at least [0022] “Not only does this solution afford compliance with SAR regulations, it provides a method to avoid the reduction in the radiated power efficiency that would otherwise be incurred by radiating energy into a blocking objecting”).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rimini, in view of Winstead (US 20090303103 A1), hereinafter Winstead.

Regarding claim 5, Rimini as shown in the rejection above, discloses all of the limitations of claim 1. Rimini does not disclose identifying an estimate of a leaked portion of the transmitted signal; subtracting the estimate from the received signal for obtaining a residual signal; and detecting power in the residual signal. However, Winstead discloses identifying an estimate of the leaked portion of the transmitted signal (See at least [0005], “receiving a given received-signal via the receive antenna, wherein the given received-signal includes a leakage component and a target component, and wherein the given received-signal corresponds to the given transmit-signal, and (iii) producing an estimate of the leakage component of the given received-signa”); subtracting the estimate from the received signal for obtaining a residual signal (See at least [0075], “subtracting a reduction leakage component from the received-signal so as to produce a modified received-signal”); and detecting power in the residual signal (See at least [0078], “A scaled reduction leakage component may be subtracted from a received-signal when the detected power level”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Rimini with the system for processing received signals disclosed by Winstead. One would have been motivated to do so in order to use a radar system as a range-measurement system to estimate the position of an object (See at least [0001], “radar system may be used as a range-measurement system to estimate the position of an object”).

Regarding claim 15, Rimini as shown in the rejection above, discloses all of the limitations of claim 11. Rimini does not disclose identifying an estimate of a leaked portion of the transmitted signal; subtracting the estimate from the received signal for obtaining a residual signal; and detecting power in the residual signal. However, Winstead discloses identifying an estimate of the leaked portion of the transmitted signal (See at least [0005], “receiving a given received-signal via the receive antenna, wherein the given received-signal includes a leakage component and a target component, and wherein the given received-signal corresponds to the given transmit-signal, and (iii) producing an estimate of the leakage component of the given received-signa”); subtracting the estimate from the received signal for obtaining a residual signal (See at least [0075], “subtracting a reduction leakage component from the received-signal so as to produce a modified received-signal”); and detecting power in the residual signal (See at least [0078], “A scaled reduction leakage component may be subtracted from a received-signal when the detected power level”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Rimini with the system for processing received signals disclosed by Winstead. One would have been motivated to do so in order to use a radar system as a range-measurement system to estimate the position of an object (See at least [0001], “radar system may be used as a range-measurement system to estimate the position of an object”).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rimini, in view of Winstead, in further view of Smith (US 5444864 A), hereinafter Smith.

Regarding claim 6, The combination of Rimini and Winstead as shown in the rejection above, discloses all of the limitations of claims 1 and 5. The combination of Rimini and Winstead does not disclose estimating gain associated with the leaked portion of the transmitted signal; and modifying the estimate of the leaked portion based on the estimated gain. However, Smith discloses estimating gain associated with the leaked portion of the transmitted signal; and modifying the estimate of the leaked portion based on the estimated gain (See at least Col. 1 Lines 35-52, “computation means to estimate the gain and phase of the leak-through signal. The gain and phase of the reference signal are then adjusted in accordance with the gain and phase estimates”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Rimini with the system for processing received signals disclosed by Winstead with the system of modifying an estimate disclosed by Smith. One would have been motivated to do so in order to substantially cancel leaks, thereby recover the desired received signal for further processing (See at least Smith Col. 1 Lines 35-52, “leak-through signal is substantially cancelled and the desired received signal is recovered for further processing”).

Regarding claim 16, The combination of Rimini and Winstead as shown in the rejection above, discloses all of the limitations of claims 11 and 15. The combination of Rimini and Winstead does not disclose estimating gain associated with the leaked portion of the transmitted signal; and modifying the estimate of the leaked portion based on the estimated gain. However, Smith discloses estimating gain associated with the leaked portion of the transmitted signal; and modifying the estimate of the leaked portion based on the estimated gain (See at least Col. 1 Lines 35-52, “computation means to estimate the gain and phase of the leak-through signal. The gain and phase of the reference signal are then adjusted in accordance with the gain and phase estimates”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Rimini with the system for processing received signals disclosed by Winstead with the system of modifying an estimate disclosed by Smith. One would have been motivated to do so in order to substantially cancel leaks, thereby recover the desired received signal for further processing (See at least Smith Col. 1 Lines 35-52, “leak-through signal is substantially cancelled and the desired received signal is recovered for further processing”).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rimini, in view of Winstead, in further view of Li (US-20170206001-A1), hereinafter Li.

Regarding claim 7, The combination of Rimini and Winstead as shown in the rejection above, discloses all of the limitations of claims 1 and 5. The combination of Rimini and Winstead does not disclose determining a first value and a second value corresponding to respectively a first signal reflected from the user at a first time, and a second signal reflected from the user at a second time; identifying a variation of the first value from the second value; and determining that the user is within a particular proximity of the radio device in response to identifying the variation. However, Li discloses determining a first value and a second value corresponding to respectively a first signal reflected from the user at a first time, and a second signal reflected from the user at a second time (See at least [0047]-[0050], “an operating position 11 is determined at a first moment, an operating position 12 is determined at a second moment”]); identifying a variation of the first value from the second value; and determining that the user is within a particular proximity of the radio device in response to identifying the variation (See at least [0047]-[0050] and [0089], “The operating gesture of the user is identified to be a rightward swiping gesture according to the determined positions and a sequence of the determined positions”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Rimini with the system for processing received signals disclosed by Winstead with the system of proximity detection disclosed by Li. One would have been motivated to do so in order to determine the position of user over time (See at least Li [0047], “Therefore, when the operating gesture of a user is generated by continuous actions, such as a swiping operation, the terminal may acquire a time sequence in which the at least one proximity sensor is sequentially approached, and determine a sequence in which the at least one proximity sensor is sequentially approached according to the acquired time sequence”).

Regarding claim 17, The combination of Rimini and Winstead as shown in the rejection above, discloses all of the limitations of claims 11 and 15. The combination of Rimini and Winstead does not disclose determining a first value and a second value corresponding to respectively a first signal reflected from the user at a first time, and a second signal reflected from the user at a second time; identifying a variation of the first value from the second value; and determining that the user is within a particular proximity of the radio device in response to identifying the variation. However, Li discloses determining a first value and a second value corresponding to respectively a first signal reflected from the user at a first time, and a second signal reflected from the user at a second time (See at least [0047]-[0050], “an operating position 11 is determined at a first moment, an operating position 12 is determined at a second moment”]); identifying a variation of the first value from the second value; and determining that the user is within a particular proximity of the radio device in response to identifying the variation (See at least [0047]-[0050] and [0089], “The operating gesture of the user is identified to be a rightward swiping gesture according to the determined positions and a sequence of the determined positions”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Rimini with the system for processing received signals disclosed by Winstead with the system of proximity detection disclosed by Li. One would have been motivated to do so in order to determine the position of user over time (See at least Li [0047], “Therefore, when the operating gesture of a user is generated by continuous actions, such as a swiping operation, the terminal may acquire a time sequence in which the at least one proximity sensor is sequentially approached, and determine a sequence in which the at least one proximity sensor is sequentially approached according to the acquired time sequence”).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rimini, in view of Winstead, in further view of Li, in further view of Jung (US 20190155276 A1), hereinafter Jung.

Regarding claim 8, The combination of Rimini, Winstead, and Li as shown in the rejection above, discloses all of the limitations of claims 1, 5, and 7. The combination of Rimini, Winstead, and Li does not disclose the first value and the second value include at least one of signal power levels or phase values. However, Brown discloses the first value and the second value include at least one of signal power levels or phase values (See at least [0106], “the obstacle sensing unit 140 may determine a time during which the change in the phase or frequency of the sensing radio waves occurs as the reflected-signal sensing time”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Rimini with the system for processing received signals disclosed by Winstead with the system of proximity detection disclosed by Li with the system of phase value change disclosed by Jung. One would have been motivated to do so in order to sense obstacles (See at least Jung [0007], “detects the presence and position of the obstacle using reflected light or waves”).

Regarding claim 18, The combination of Rimini, Winstead, and Li as shown in the rejection above, discloses all of the limitations of claims 11, 15, and 17. The combination of Rimini, Winstead, and Li does not disclose the first value and the second value include at least one of signal power levels or phase values. However, Jung discloses the first value and the second value include at least one of signal power levels or phase values (See at least [0106], “the obstacle sensing unit 140 may determine a time during which the change in the phase or frequency of the sensing radio waves occurs as the reflected-signal sensing time”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Rimini with the system for processing received signals disclosed by Winstead with the system of proximity detection disclosed by Li with the system of phase value change disclosed by Jung. One would have been motivated to do so in order to sense obstacles (See at least Jung [0007], “detects the presence and position of the obstacle using reflected light or waves”).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rimini, in view of Winstead, in further view of Li, in further view of Lin (US 8774145 B2), hereinafter Lin.

Regarding claim 9, The combination of Rimini, Winstead, and Li as shown in the rejection above, discloses all of the limitations of claims 1, 5, and 7. The combination of Rimini, Winstead, and Li does not disclose determining whether the received signal is below a minimum threshold power; and in response to determining that the received signal is below the minimum threshold power, determining that the user is within the particular proximity. However, Lin discloses determining whether the received signal is below a minimum threshold power (See at least claim 19, “calibration threshold is a minimum beacon power”); and in response to determining that the received signal is below the minimum threshold power, determining that the user is within the particular proximity (See at least claim 19, “calibration threshold is a minimum beacon power at which said client is determined to be proximate to said host”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Rimini with the system for processing received signals disclosed by Winstead with the system of proximity detection disclosed by Li with the system of thresholding power disclosed by Lin. One would have been motivated to do so in order to reduce power consumption (See at least Lin Col. 4 Lines 36-39, “the present invention may further provide reducing the power of packet transmissions to reduce the power consumption”).

Regarding claim 19, The combination of Rimini, Winstead, and Li as shown in the rejection above, discloses all of the limitations of claims 11, 15, and 17. The combination of Rimini, Winstead, and Li does not disclose determining whether the received signal is below a minimum threshold power; and in response to determining that the received signal is below the minimum threshold power, determining that the user is within the particular proximity. However, Lin discloses determining whether the received signal is below a minimum threshold power (See at least claim 19, “calibration threshold is a minimum beacon power”); and in response to determining that the received signal is below the minimum threshold power, determining that the user is within the particular proximity (See at least claim 19, “calibration threshold is a minimum beacon power at which said client is determined to be proximate to said host”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Rimini with the system for processing received signals disclosed by Winstead with the system of proximity detection disclosed by Li with the system of thresholding power disclosed by Lin. One would have been motivated to do so in order to reduce power consumption (See at least Lin Col. 4 Lines 36-39, “the present invention may further provide reducing the power of packet transmissions to reduce the power consumption”).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rimini, in view of Winstead, in further view of Li, in further view of Lin, in further view of Tokuda (US 20180262163 A1), hereinafter Tokuda.

Regarding claim 10, The combination of Rimini, Winstead, Li and Lin as shown in the rejection above, discloses all of the limitations of claims 1, 5, 7, and 9. The combination of Rimini, Winstead, Li and Lin does not disclose the minimum threshold power is set based on drop of signal power from a drop in gain during power-up of the radio device. However, Tokuda discloses the minimum threshold power is set based on drop of signal power from a drop in gain during power-up of the radio device (See at least [0096], “In addition, a GC signal or Continuous GC signal may be summed with the normal Bias Current applied to a PA to compensate for variations in Gain due to PA self-heating during pulsed operation.” [0149] “As is known in the art, for a FET having a PTC, an increase in the temperature of the FET causes a decrease in the threshold voltage Vth of the FET. Therefore, the effective control voltage Vctl−Vth to the FET is increased, thus increasing the output current of the FET”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Rimini with the system for processing received signals disclosed by Winstead with the system of proximity detection disclosed by Li with the system of thresholding power disclosed by Lin with the gain compensation disclosed by Tokuda. One would have been motivated to do so in order to compensate for variations in gain (See at least Tokuda [0096], “compensate for variations in Gain due to changes in ambient temperature”).

Regarding claim 20, The combination of Rimini, Winstead, Li and Lin as shown in the rejection above, discloses all of the limitations of claims 11, 15, 17, and 19. The combination of Rimini, Winstead, Li and Lin does not disclose the minimum threshold power is set based on drop of signal power from a drop in gain during power-up of the radio device. However, Tokuda discloses the minimum threshold power is set based on drop of signal power from a drop in gain during power-up of the radio device (See at least [0096], “In addition, a GC signal or Continuous GC signal may be summed with the normal Bias Current applied to a PA to compensate for variations in Gain due to PA self-heating during pulsed operation.” [0149] “As is known in the art, for a FET having a PTC, an increase in the temperature of the FET causes a decrease in the threshold voltage Vth of the FET. Therefore, the effective control voltage Vctl−Vth to the FET is increased, thus increasing the output current of the FET”). Furthermore, it would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the system for detecting proximity of a user disclosed by Rimini with the system for processing received signals disclosed by Winstead with the system of proximity detection disclosed by Li with the system of thresholding power disclosed by Lin with the gain compensation disclosed by Tokuda. One would have been motivated to do so in order to compensate for variations in gain (See at least Tokuda [0096], “compensate for variations in Gain due to changes in ambient temperature”).

Response to Arguments
Applicant’s arguments filed 09/28/2022 have been fully considered but they are not persuasive. While the amendments to claims 1 and 11 overcome the prior art of record, the amended claims do not overcome the additional prior art cited in the above rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rimini (US 20210055386 A1) discloses a wireless communication with enhanced maximum permissible exposure (MPE) compliance based on vital signs detection
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH W GOOD whose telephone number is (571)272-4186. The examiner can normally be reached Mon - Thu 7:30 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.W.G./Examiner, Art Unit 3648                                                                                                                                                                                                       /ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648